Citation Nr: 1138995	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee condition.  

2.  Entitlement to service connection for a right hip condition.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a Travel Board hearing in May 2011.  A transcript is associated with the claims folder.    



FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issues of service connection for right knee and right hip disabilities.

2.  The RO denied the Veteran's claims for service connection for liver disability, to include hepatitis, in a December 1973 rating decision, which is final. 

3.  Evidence received since the last final decision of record, which denied service connection for a liver disorder, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  
 
4.  The evidence of record indicates that the Veteran was misdiagnosed as having infectious hepatitis (hepatitis A) during service as a result of the lack of appropriate medical technology to test for hepatitis C; however, the evidence supports a conclusion that the Veteran experienced hepatitis C in service, had a latency period for several years after service, and has had active disease present since 1996.  



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a right knee disability is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The claim for entitlement to service connection for a right hip disability is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  Evidence received since the December 1973 rating decision is new and material and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Entitlement to service connection for hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims-Right Knee/Right Hip

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

At the Veteran's Travel Board hearing in May 2011,  he properly withdrew his appeals for entitlement to service connection for right knee and right hip disabilities.  The testimony has been reduced to writing in the form of a hearing transcript, which is of record.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

VCAA-Hepatitis C 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  Moreover, the underlying claim for entitlement  to service connection for hepatitis C is also granted based on the evidence of record.  Therefore, no further development is needed with respect to this appeal.

Legal Criteria-New and Material Evidence/Hepatitis C

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection/Hepatitis C

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis-Hepatitis C/New and Material Evidence

In December 1973, the RO denied service connection for a liver disorder.  The veteran was advised of the decision but did not appeal.  The rationale for this denial was that acute hepatitis was noted to have occurred in service in November 1970, but that it was acute and transitory and did not produce a residual disability.  That is, the RO denied the Veteran's claim on the basis of there being no current disability present.  

The Veteran has come forth with the current claim alleging, essentially, that new and material evidence does exist to warrant a reopening of his claim.  The Board agrees.  

Indeed, the Veteran has submitted both laboratory reports and private physicians' notes from several treatment providers.  All of this evidence, submitted well after the last final denial of record, indicates that the Veteran was diagnosed as having hepatitis C in 1996.  Accordingly, there is evidence of a current disability capable of service connection.  The evidence is new, in that it was not of record at the time of the 1973 denial, and is material, in that it relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  See 38 C.F.R. § 3.156.  As this is the case, the Veteran's claim will be reopened.  

Analysis-Hepatitis C/Merits of Service Connection Claim

The Veteran did not have any liver or other gastrointestinal abnormalities noted upon induction into active service in 1968.  Service treatment records, however, do indicate that the Veteran had infections hepatitis in November 1970, and that he was treated for the condition at the 121st Evacuation Hospital in the Republic of South Korea.  The separation examination report, dated in August 1971, indicated that the Veteran had a normal abdomen and viscera upon examination.  The Veteran, however, did report having a history of jaundice at the time of separation.  

As noted, the Veteran filed a claim for entitlement to service connection for a liver disability shortly after separation, and a December 1973 rating decision determined that no chronic disability was present.  Laboratory reports indicate a diagnosis of hepatitis C, confirmed by liver biopsy, in 1996.  The Veteran has submitted statements from treating physicians which indicate care for the disorder from that time to the present.  The Veteran has not been given a VA gastrointestinal examination to determine the etiology of his hepatitis; however, given a very probative opinion by a private physician, the Board determines that such an opinion is unnecessary.  

Specifically, the Veteran submitted a nexus opinion provided by Dr. B, the Veteran's private physician.  This opinion, dated in January 2011, notes the in-service diagnosis of infectious hepatitis in 1970, and states that at the time, hepatitis C was not a diagnosis used in the medical community (physicians described the condition as non-A/non-B hepatitis).  Dr. B explained that it was likely due to the Veteran's lack of risk factors for what is now called hepatitis C that he was misdiagnosed as having infectious hepatitis (hepatitis A), when in fact, hepatitis C was present (hepatitis C being the currently present liver disability).  The physician went on to explain that there was no test for hepatitis C available in 1970, and that this would have led to a misdiagnosis in service.  In conclusion, the Veteran's physician, who had treated the Veteran for a ten-year period, stated that the Veteran was exposed to hepatitis C while in the military, that he was unaware of it at his time of discharge, and that he currently has the disability.  

The above opinion in not contradicted in the record.  The Veteran first sought treatment for hepatitis C in 1996, and this is when it was confirmed by laboratory results; however, based on the above medical assessment, it is apparent that the Veteran most likely had hepatitis C in a latent form during and subsequent to his service.  As Dr. B pointed out in his well-rationalized and informative note, there was no way to test for hepatitis C at the time of initial infection, and the diagnosis of acute hepatitis was likely based on a lack of risk factors for non-A/non-B hepatitis present in the Veteran in 1970.  Given that the Veteran clearly has hepatitis C presently, confirmed by liver biopsy, the Veteran's private physician was able to conclude that it was this disorder, and not acute infectious hepatitis (hepatitis A) that was present in military service (and still persists today).  This opinion is highly probative and thorough in its rationale for the conclusion reached.  Accordingly, the Board will accept that the Veteran had exposure and an episode of hepatitis C in service which was misdiagnosed, and he has been a latent carrier of the virus until 1996 when the disease became active again (and was confirmed by surgical testing).  Thus, there is an in-service origin for the current hepatitis, and the requirements for service connection have been met.  Accordingly, the claim is granted.  See 38 C.F.R. § 3.303.   








(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to service connection for a right knee condition is dismissed.  

The claim for entitlement to service connection for a right hip condition is dismissed.  

New and material evidence having been received, the claim for entitlement to service connection for hepatitis C is reopened.  

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


